DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
This Office action is in response to correspondence dated April 4, 2022.  
Claims 1-23 are canceled.  Claims 24-28 are newly added and examined.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Per claims 24, 25, 26, 27, and 28, Applicant recites an algorithm "for slowing down processing between said computer and said display screen."  In claim 24, this algorithm "consequently and realistically slowing down movements of said commuter icons along said street map when said commuter icons approach said common destination."  Claims 25-28 disclose a similar "slower processing" algorithm.  However, in the Specification, Applicant does not disclose the algorithm.  This is both new matter and a lack of possession of an algorithm.  
On January 7, 2019, the PTO released guidance on Examining Computer-Implemented Functional Claim Limitations for Compliance with 35 USC 112.  See 84 Fed Reg 4, pages 57 – 63, Monday, January 7, 2019, available at: < https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28283.pdf >.  On page 61, it is explained that "a specification must describe the claimed invention in sufficient detail (e.g., by disclosure of an algorithm) to establish that the applicant had possession of the claimed invention as of the application filing date."  As explained on pages 61-62, "An algorithm is defined, for example, as 'a finite sequence of steps for solving a logical or mathematical problem or performing a task,' … Applicant may 'express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure….  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it… If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 USC 112(a) for lack of written description must be made.  See MPEP s 2161.01, subsection 1."  (emphasis added)
Applicant does not sufficiently disclose what steps (an algorithm) to achieve this process.  Applicant's description is the following: 
Because the calculations are effected between nodes 50, and for every commuter in the city being studied, the movement of icons along the street is comfortably observable. Because the computer repeats travel time calculation for every commuter, between every node, the work of the processor increases quasi-exponentially as the commuters approach their destinations. The movements of the icons on the street map is inherently slowed down as traffic increases. The display screen 22 of the preferred  visual transportation calculator 20 presents a perceivable animated progression of icons 30, 60 along the streets of that city. The movement of the icons is also controlled by a display-speed/clock-time ratio which can be adjusted to illustrate representative icon speed and a steady, visually appealing, progression of icons along the city map. The movement of icons 30, 60 along the streets is entertaining as it depicts real life's indirect travels and consequential delays.

Par 072
Applicant does not disclose an algorithm.  Applicant discloses that the processor "increases quasi-exponentially," which is disclosed as inherent as the commuters approach their destinations.  This is not an algorithm as claimed, but rather an outcome from an undisclosed algorithm, which would be used to animate icons on a screen. 
Therefore, Applicant has disclosed an effect of icons moving on a screen, but no algorithm to do so.  Because Applicant's description does not amount to an algorithm or any acceptable equivalent, Applicant has not provided a sufficient written description to support the slower processing algorithm in claims 24-28.    
From the remarks, page 3, Applicant has attempted to claim that the "computer's processor capacity" is being used as a "control device." However, there is no algorithm disclosed in the specification to support this.  An algorithm might explain how, if the movements are tied to a processor speed, the icons that are not in "bottlenecks and congestions" (remarks page 3) are not slowed down.  In reality, traffic only slows where there are too many cars or people around, but on other streets without many cars or people, the traffic would not slow.  But the processor would be running slower according to Applicant, which would slow down all of the icons.  This is neither realistic nor consequential.  It is possible that, if an algorithm had been disclosed, that this problem would have been addressed.
As there is no algorithm disclosed, Applicant has not shown possession and therefore the claims are rejected for lack of written description.
Therefore, claims 24-28 are rejected under 35 USC 112.
Claim Rejections – 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 24-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception – a mental process, a judgement or observation-without a practical application or significantly more.  
This rejection follows the most recent MPEP revision (June 2020).  
	As described in MPEP § 2106, subsection III, Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (BRI). 
	Per Applicant's claims, 
Claims 24-26 are a system, which is a machine.
Claims 27 and 28 are a method, which is a process.
Therefore, Applicant's claims are directed to statutory subject matter.  
However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.  MPEP 2106.04.
Step 2A, Prong One asks: Does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.  See MPEP 2106.04(II)(A)(1).
The abstract idea of claim(s) 24 and 27, which are similar in scope, is defined as:
[presentation] of a street map of a city/ city map, icons of commuters …along streets of said street map from individual departure locations to a common destination on said street / city map
An algorithm to repeat a series of travel time calculations for each of said commuter icons wherein said series increases in number at each iteration when said commuter icons approach said common destination,
The abstract idea steps recited in claims 24 and 27 are those which could be performed mentally, including with pen and paper.  As explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. V. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).


	First, one can present a map with icons (drawings, pictures) of commuters along the streets that are arranged from departure locations to a common destination.  Then, one can repeat time travel calculations for commuter icons using Newton's second law F = ma and repeating the calculations for each commuter at a different time interval, "increasing in number" the iteration by changing the time series when the commuters get closer to the destination.  Therefore, under a broadest reasonable interpretation, one could perform the steps, as identified in claims 24 and 27  above, mentally, which makes it a mental process.  
Prong Two asks: Does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).  See MPEP 2106.04(II)(A)(1).
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool.  In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application.  Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology.  
Claim 24 recites the following additional elements:
A system for holistic approach to city planning, comprising:
a computer and a display screen operatively connected to said computer; said computer and display screen being configured for generating an animated display
icons moving
an algorithm is said computer being configured to repeat a series of travel time calculations
slowing down processing between said computer and said display screen
Claim 27 recites the following additional elements:
slowing down processing between a computer and a display screen
icons displayed
These elements are merely instructions to apply the abstract idea to a computer because they merely amount to applying an algorithm to a generic computer, an algorithm run to the extent that processing speed is meaningfully slowed down.  This is not an improvement because one ordinarily skilled would not recognize intentionally slowing down processor speed to affect changes in graphics to be an improvement to a computer.  See MPEP 2106.05(a).  Computers with slower processor speed are less capable of taking on new tasks and therefore are not improved, while a computer whose graphics are not dependent on processor speed would be a comparative improvement to what is disclosed here.  Therefore, the additional elements are merely 'apply it' limitations that do not integrate the abstract idea into a practical application, and therefore the claims are directed to an abstract idea.  


Therefore, because the additional elements are merely instructions to apply the abstract idea to a computer, see MPEP 2106.05(f), they do not integrate the abstract idea into a practical application.  
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. See, e.g., Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. V. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional).  See MPEP 2106.05.  
Per the additional elements in these claims, limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).  MPEP 2106.05.  
The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) – (c), € (f) and (h).  
The additional elements and their analysis are therefore carried over:  Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery.  The same logic is applied and Applicant has not recited something significantly more than the abstract idea.  Therefore, Applicant has not claimed significantly more than the abstract idea.  
Per the dependent claims:
	Claim 25 discloses a ratio but this ratio is merely an algorithm applied to a computer and therefore this does not integrate the abstract idea into a practical application.
	Claims 26 and 28 disclose that the computer's "work" is "increased" by running an algorithm which is merely the result of running an algorithm on a computer. This is therefore not a practical application of an abstract idea.  
Therefore, claims 24-28 are rejected under 35 USC 101.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 24, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajihara et al., US PGPUB 2020/025086 A1 ("Kajihara"), in view of Kim et al., US PGPUB 2019/0189013 A1 ("Kim").
Per claims 24 and 27, which are similar in scope, Kajihara teaches a system/method for holistic approach to city planning, comprising: - a computer and a display screen operatively connected to said computer; in pars 0125-26: 
"The illustrated pedestrian-flow pattern estimation system 100 comprises a data processing device 200 for processing data, a storage device 300 for storing a program and data which will later be described, an input device 400 for inputting data, and an output device 500 for outputting data.

The output device 500 comprises a display device such as a LCD (Liquid Crystal Display) or a PDP (Plasma Display Panel) and a printer. The output device 500 has a function of displaying various kinds of information, such as an operation menu, and printing-out a final result in response to instructions from the data processing device 200."
Kajihara then teaches an algorithm is said computer being configured to repeat a series of travel time calculations for each of said commuter icons wherein said series increases in number at each iteration when said commuter icons approach said common destination, for slowing down processing between said computer and said display screen, consequently and realistically slowing down movements of said commuter icons along said street map when said commuters icons approach said common destination.  In Fig 2 where as shown the variable T is time, and T is added to which teaches a time series.  See also Fig 4 where different times are taught, and par 0137 where " The pedestrian-flow pattern illustrated in FIG. 4 shows a pedestrian-flow pattern at and after a time instant of 9:00 at spots A, B, C, D, E, F, and G."  
See par 0131 which describes a time series: " FIG. 2 is a view for illustrating an example of population temporal distribution data representing the correct data y*. The population temporal distribution data represents population distributions at every time instant T=. . . t−1, t, t+1, t+2, . . . The time instant T is a time instant, for example, at every thirty minutes. Such population temporal distribution data can be obtained, for example, by statistics information or a SNS (Social Networking Service). Herein, the SNS is a membership on-line service that provides various functions for maintaining and promoting a social connection between persons. The storage device 300 saves the correct data y* as the processing information 310."
That the series increases in number at each iteration is taught in par 0189 where when the first sample is performed once and the second sample performed twice.  See par 0189: "FIG. 16 shows the experimental results of the four-mesh model of Ginza illustrated in FIG. 14. In FIG. 16, left-hand views of the Kernel ABC show a change in population distribution in the respective meshes in a case where only the simulation execution unit 223 and the Kernel ABC execution unit 224 are executed only once. Central views of the Kernel Herding (1.sup.st) show a change in population distribution in the respective meshes in a case where the simulation execution unit 223, the Kernel ABC execution unit 224, the kernel mean construction unit 225, and the second sample acquisition unit 226 are executed only once. Right-hand views of the Kernel Herding (2.sup.nd) show a change in population distribution in the respective meshes in a case where the simulation execution unit 223, the Kernel ABC execution unit 224, the kernel mean construction unit 225, and the second sample acquisition unit 226 are executed twice"  See also par 0176 where the series is carried out 1000 times or 2000 times, which teaches an increase. 
The limitation, "for slowing down processing between said computer and said display screen, consequently and realistically slowing down movements of said commuter icons along said street map when said commuters icons approach said common destination" is the indented result of the algorithm and not a positively claimed step.  Claim scope is not limited by language that does not limit a claim to a particular structure or the intended result of a process step.  MPEP 2111.04.  
Kajihara does not teach said computer and display screen being configured for generating an animated display of a street map of a city, icons of commuters moving along streets of said street map from individual departure locations to a common destination on said street map.
Kim teaches a virtual pedestrian generator for inclusion in a digital simulation.  See abstract.   
Kim teaches said computer and display screen being configured for generating an animated display of a street map of a city, icons of commuters moving along streets of said street map from individual departure locations to a common destination on said street map, in Fig 4B and par 062: "In this example, the pedestrian begins at a start region at a first curb on a first side of the intersection and ends at an end region at a second curb on the second side of the intersection. See, e.g., FIG. 4B for an example of a start region and an end region. The dotted lines represent the path of travel for different virtual pedestrians. Not that the paths of travel change in direction while crossing the intersection. In some embodiments, the path specification data 194 describes these paths of travel."  As shown in 4B and explained above, pedestrians as represented by the dots in Fig 4B are moving along a street and have a start region which is a departure location and an end region which is a common destination.  
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the time series pedestrian teaching of Kajihara with the animated display of a city or street map with icons of commuters teaching of Kim because Kim teaches that creating "dozens or hundreds of unique and realistic virtual pedestrians for inclusion in the virtualized testing…. Is done in an ad-hoc fashion, and is very time consuming."  Par 005.  Kim's teaching would save time through using the simulations taught by Kim so that time would be saved and the process would be more efficient.  For these reasons, one would be motivated to modify Kajihara with Kim.  
Per claims 26 and 28, which are similar in scope, Kajihara and Kim teach the limitations of claims 24 and 27, above.  Kajihara further teaches said algorithm is configured to increase work of said computer in a quasi-exponential manner when said commuter icons approach said common destination in par 0116: "That is, the function l(y|θ) is raised to the N-th power to have a stronger influence whereas influence of the prior distribution π(θ) decreases. Acquisition of θ which maximizes P(θ|y) after repeating this the infinite number of times coincides with acquisition of θ which maximizes l(y|θ) because the influence of π(θ) is deleted. That is, it is understood that acquisition of θ which maximizes P(θ|y) by repeating, on the same data, the Bayesian inference related to the parameter the infinite number of times is coincident with the maximum likelihood method of the point inference. Taking the above into account, by using the ABC which is the technique of carrying out the Bayesian inference when the function cannot be evaluated, it is possible to execute the maximum likelihood method without the function. This is called a Recursive ABC-MLE. Although the kernel ABC is used within this algorithm in the present specification, any technique may be used as far as the posterior distribution can be calculated without any function. In addition, acquisition of θ which maximizes P(θ|y) within this algorithm becomes possible by a characteristic, called mode-seeking, of the Kernel Herding. However, the technique of acquisition is not necessarily the Kernel Herding and may be any technique having a characteristic of sampling a mode value."
Claim(s) 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajihara et al., US PGPUB 2020/0250586 A1 ("Kajihara"), in view of Kim et al., US PGPUB 2019/0189013 A1 ("Kim"), further in view of Chou et al., US PGPUB 2018/0101218 A1 ("Chou").  
Per claim 25, Kajihara and Kim teach the limitations of claim 24, above.  Kajihara does not teach displaying moving icon along city map; commuter icons.
Kim teaches displaying moving icon along city map; commuter icons in par 099: " The pedestrian generation module 199 automatically generates the virtual pedestrian data 198 based on the inputs described above. The virtual pedestrian data 198 describes one or more virtual pedestrians that are generated by the pedestrian generation module 199 based on the path specification data 194, the behavior specification data 195 and the variable data 197. Each of the virtual pedestrians may be generated using a different combination of data (e.g., a different combination of path specification, behavior specification and variable data 197) so that each is unique relative to the other virtual pedestrians. See, e.g., FIGS. 6 and 7. The virtual pedestrian data 198 is stored on the memory 127 of the simulation system 101."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the time series pedestrian teaching of Kajihara with the displaying moving icon along city map; commuter icons teaching of Kim because Kim teaches that creating "dozens or hundreds of unique and realistic virtual pedestrians for inclusion in the virtualized testing…. Is done in an ad-hoc fashion, and is very time consuming."  Par 005.  Kim's teaching would save time through using the simulations taught by Kim so that time would be saved and the process would be more efficient.  For these reasons, one would be motivated to modify Kajihara with Kim.  
Kajihara does not teach said processor also comprises a display-speed/clock-time ratio for displaying representative [graphics] speed, and said algorithm being configured for slowing down said movement of said [graphics] relative to said ratio.
Chou teaches a method for adjusting processing capabilities of an electronic apparatus including display refresh.  See abstract.
Chou teaches said processor also comprises a display-speed/clock-time ratio for displaying representative [graphics] speed, and said algorithm being configured for slowing down said movement of said [graphics] relative to said ratio in par 045 where the animation is being continuously displayed in comparison with the clock frequency of the processor by "scaling" "based on the slack time of the processors," which teaches a ratio between display speed (animation) and clock time (clock frequency).  See par 045: "In view of the forgoing embodiments, it will be appreciated that the present application realizes a more robust and energy efficient way of processor scaling by dynamically adjusting the processing capabilities of the processor(s) based on the slack time of the processors. FIG. 6 is a schematic diagram illustrating the comparison of the conventional design and the present application regarding the processing capabilities configured to meet the requirement of a touch event. In the conventional design (denoted by the dotted line), when the touch event occurs which causes an animation to be continuously displayed, the clock frequency of the processor 10 or GPU 20 is pulled up straight to the full speed and maintains in the full speed until the animation comes to an end. By contrast, in the present application (denoted with the solid line), the clock frequency of the processor 10 or GPU 20 is pulled up aggressively near but under the full speed and then gradually reduced to a lower speed that is just enough to support the animation in smooth display."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the time series pedestrian teaching of Kajihara with the clock time display speed teaching of Chou because Chou teaches in par 045 that this is a "more robust and energy efficient way of processor scaling," this advantage would motivate one ordinarily skilled because it would increase the efficiency of the processor and make the processor more reliable.  For these reasons, one would be motivated to modify Kajihara with Chou.  
Therefore, claims 24-28 are rejected under 35 USC 103.  
Response to Arguments
	35 USC 112
	Applicant argues in page 10 a diagram that was not a part of the original disclosure.  Such a drawing would be new matter and would be objected to (drawing) or rejected (specification) if introduced.  Applicant may not submit these in an amendment (page 11), and if Applicant does, they will be objected to for new matter to specification and/or drawings.  Such objection would not be held in abeyance.  In the original disclosure, Applicant has disclosed only the result of the algorithm but not the steps.  Further, it is notable that this drawing does not appear to show this element of Applicant's algorithm: "said series increases in number at each iteration when said commuter icons approach said common destination."  This algorithm "repeats" a series of time travel calculations but does not increase the series itself.  Also the loop has two branches that both state that n = 0 and n = n + 1 where n would no longer equal zero. Applicant states that this is "high school mathematics," which supports the 101 rejection that this could be done on paper.  
	The parts about slowing down the processor are not included in the algorithm either.  Perhaps "high school mathematics" inherently slows down a processor.  That is unclear.
	Whether a person would "come up" with the algorithm is not supported by MPEP 2163.  As stated above, from the same section, that one could "theoretically" come up with the algorithm is insufficient.  Nor are the quotes cited by Applicant for example, concerning "best mode," which is a separate issue in patent law.  Therefore, as cited above, the rejection "must be made."  
	Applicant is attempting to claim an algorithm without disclosing the algorithm in the specification.  This statement from par 072 is not a series of steps that would constitute an algorithm:  "Because the calculations are effected between nodes 50, and for every commuter in the city being studied, the movement of icons along the street is comfortably observable. Because the computer repeats travel time calculation for every commuter, between every node, the work of the processor increases quasi-exponentially as the commuters approach their destinations."  Nor are the statements of calculations in pars 019, 020, 064, and 072 an algorithm.  Applicant argues that "The only possible meaning to this language is that the calculations that are repeated at every node, are the calculations of travel time from an origin to a present position."  However, this does not arrive at the algorithm claimed, "repeat a series of travel time calculations for each of said commuter icons wherein said series increases in number at each iteration when said commuter icons approach said common destination, for slowing down processing between said computer and said display screen, consequently and realistically slowing down movements of said commuter icons along said street map when said commuters icons approach said common destination."  The missing pieces are the series increasing in number at each iteration when said commuter icons approach said destination. None of the cited paragraphs describe steps to show how the series increases in number at each iteration when said commuter icons approach said destination.  Further, the steps of 'increasing work' of the computer in a 'quasi-exponential manner' are not shown in algorithm form.  
	The rejection is maintained.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD W. CRANDALL/Examiner, Art Unit 3689